Citation Nr: 1020390	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  07-25 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD), an anxiety disorder, and major depressive 
disorder.

2.  Entitlement to service connection for plantar fasciitis 
of the left foot, claimed as secondary to service-connected 
disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2001 to April 
2006. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The 
claims file was subsequently transferred to the RO in 
Wichita, Kansas. 

The Veteran testified before a Decision Review Officer (DRO) 
in February 2008.  He subsequently testified before the 
undersigned in November 2009.  Transcripts of the hearings 
are of record.  

The Board parenthetically notes that at his November 2009 BVA 
hearing, the Veteran stated that he was withdrawing an appeal 
as to a service connection claim for an anxiety disorder.  
The Veteran's statement indicating his intention to withdraw 
the appeal, once transcribed as a part of the record of his 
hearing, satisfies the requirements for the withdrawal of a 
substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 
355 (1993).  However, the Board also acknowledges that the 
scope of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record. Clemons v. Shinseki, 23 Vet. 
App. 1 (2009).  Records in the file indicate that in addition 
to a diagnosis of PTSD, the Veteran has been consistently 
diagnosed with a major depressive disorder and an anxiety 
disorder.  Thus, although the Veteran specifically filed a 
claim for PTSD, his service connection claim can be broadened 
to include a claim for any acquired psychiatric disorder.  As 
such the Veteran's claim has been recharacterized on the 
title page of this decision and without prejudice with 
respect to the request to withdraw the claim of service 
connection for anxiety disorder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2009).  

Acquired Psychiatric Disorder-  The Board finds that the 
Veteran's claim for an acquired psychiatric disorder must be 
referred back to the October 2007 VA examiner for further 
development.  

Here, the Veteran claims that he is entitled to service 
connection for PTSD because of an in-service stressful event 
that occurred during his active duty service in Kyrgyzstan.  
Specifically, he testified at his November 2009 BVA hearing 
that during his deployment to Manas Air Base he was a senior 
intelligence officer.   He testified that during that time he 
received credible information that there was going to be a 
substantial attack on the base which would have caused a 
significant loss of life had it actually occurred.  He also 
relates that he was intimately involved in selecting targets 
for destruction by air missiles.

Service personnel records do, in fact, cite the Veteran as 
providing vital intelligence inputs to a crisis action team, 
which allowed leaders to respond to a terrorist threats and 
avert a real-world attacks.  His duties also included 
assessing local terrorist threats and implementing base-wide 
protective measures.  In light of these findings, the Board 
concludes that the record supports the Veteran's claimed in-
service stressor of having knowledge of the threat of there 
being substantial attack on his base, which would have caused 
a significant loss of life had it actually occurred, and the 
stressor being intimately involved in selecting targets for 
destruction by air missiles.  See 38 U.S.C.A. § 1154(a).  
However, it must be emphasized that his base was not attacked 
and there was no loss of life, and that his involvement with 
the missile strikes from are afar.

The October 2007 VA examiner diagnosed the Veteran with PTSD.  
It appears that he based his diagnosis on the general notion 
that the Veteran had experienced "traumatic experiences in 
war."  However, in the history section of the VA examination 
report it indicates that the Veteran did not "relate any 
specific traumatic event in his military time."  Regardless, 
the VA examiner diagnosed the Veteran with PTSD.

It is unclear from the VA examination report which proffered 
stressor was found by the examiner to comply with the 
diagnostic criteria outlined by the American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (1994) (DSM-IV).  In fact, at the 
October 2007 VA examination the Veteran did not disclose that 
he had been fearful due to knowledge he had regarding a 
credible terrorist attack.  The Board notes that the 
provisions outlined under DSM-IV, Diagnostic Code 309.81 
specifically require the existence of a "traumatic event" 
that involved "actual or threatened death or serious injury 
or a threat to the physical integrity of self or others."  

Under 38 C.F.R. § 4.125(a) (2009), if a diagnosis of a mental 
disorder does not conform to DSM-IV or is not supported by 
the findings on the examination report, the rating agency 
shall return the report to the examiner to substantiate the 
diagnosis.  As the VA examiner did not substantiate why the 
Veteran's "traumatic experiences in war" meet the DSM-IV 
criteria and, for that matter, what stressors had caused the 
Veteran's PTSD, the Board requests that the VA examiner 
provide a more thorough rationale for his opinion, to include 
a report of the PTSD symptoms related to the claimed stressor 
of being fearful of a potential terrorist attack.  The 
examiner is also asked to consider whether the Veteran 
suffers from an acquired psychiatric disorder (other than 
PTSD) that is related to service, including the stresses of 
being in military intelligence.  

Plantar fasciitis- The Veteran's service treatment records 
reveal that he was treated for bilateral foot pain in October 
2004.  Current VA and private treatment records reveal a 
diagnosis of plantar fasciitis of his left heel. 

In May 2007, the Veteran was afforded a VA examination to 
determine whether his disorder was secondary to his service-
connected disabilities.  Upon testing, the VA examiner 
diagnosed the Veteran with plantar fasciitis of his left 
foot.  He concluded that the Veteran's plantar fasciitis was 
less likely than not due to lumbar spine arthritis or a torn 
meniscus of the right knee.  No rationale was provided.  An 
opinion regarding direct service connection or whether his 
service-connected disabilities aggravated his plantar 
fasciitis were not provided.  Finally, it is unclear whether 
or not the VA examiner reviewed the Veteran's claims folder.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that to have probative value, a medical 
examination submitted to the Board must contain not only 
clear conclusions with supporting data, but also a reasoned 
medical explanation connecting the two.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 300-1 (2008); see Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion 
must support its conclusions with an analysis that can be 
considered and weighed against contrary opinions).

The Board finds that because the May 2007 VA examiner 
provided no rationale for his opinion that the Veteran's left 
plantar fasciitis was less likely than not due to lumbar 
spine arthritis or a right torn meniscus,  the examination 
report does not meet the requirements imposed by the Court.  
VA regulations provide that where 'diagnosis is not supported 
by the findings on the examination report or if the report 
does not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes.'  38 C.F.R. § 4.2 (2009); see 38 C.F.R. 
§ 19.9 (2009). 

Additionally, the Board notes that the VA examiner did not 
discuss whether the Veteran's service-connected back or right 
torn meniscus aggravated his left plantar fasciitis.  
38 C.F.R. § 3.310(b).  

As the record does not contain sufficient and adequate 
medical evidence for the Board to make a decision on the 
claim, a remand is necessary to obtain another VA examination 
and medical opinion.  Green v. Derwinski, 1 Vet. App. 121, 
124 (1991); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a complete copy of the 
Veteran's VA outpatient treatment records 
since February 2008.  Those records 
should be associated with the claims 
file.

2.  The October 2007 VA examiner is asked 
to once again review the claims file, and 
provide a more thorough 
discussion/rationale as to whether the 
Veteran suffers from PTSD  (as per the 
DSM-IV) due to the in-service stressors 
of having knowledge of the threat of 
there being substantial attack on his 
base and being intimately involved in 
selecting targets for destruction by air 
missiles.  It must be emphasized that his 
base was not attacked and there was no 
loss of life, and that his involvement 
with the missile strikes from are afar.  
If the October 2007 VA examiner is not 
available or is unable to provide a more 
thorough rationale, the Veteran should be 
scheduled for another psychiatric 
examination.

In either case, the October 2007 
examiner, or new examiner, must provide 
an etiology opinion regarding whether 
it is at least as likely as not (a 50 
percent probability or greater) that 
the Veteran's acquired psychiatric 
disorder (i.e. anxiety disorder) is 
causally related to service, to include 
the stresses of being in military 
intelligence. 

Any opinion(s) offered should be 
accompanied by a clear rationale 
consistent with the evidence of record.  
The claims file must be reviewed in 
conjunction with the examination, and 
the examiner must indicate that such 
review occurred.   If the examiner 
cannot provide an opinion without 
resorting to mere speculation, such 
should be stated with supporting 
rationale.

3.  Schedule the Veteran for a 
pertinent VA examination to determine 
the etiology of his plantar fasciitis 
of the left foot.  The examiner should 
have the opportunity to review the 
Veteran's claims folder in conjunction 
with the examination.  All testing 
deemed necessary, including X-rays, 
should be conducted.  

The examiner should render an opinion as 
to whether it is at least as likely as 
not (a 50 percent probability or greater) 
that the Veteran's plantar fasciitis of 
the left foot is caused by, or aggravated 
by, his service-connected lumbar spine 
arthritis or right torn meniscus, or is 
at least as likely as not (a 50 percent 
probability or greater) casually related 
to service.   

The term "aggravated" in the above 
context refers to a permanent worsening 
of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.  

If aggravation is present, the examiner 
should indicate, to the extent possible, 
the approximate level of severity of the 
plantar fasciitis of the left foot (i.e., 
a baseline) before the onset of the 
aggravation.

If no such relationship between the 
Veteran's left foot plantar fasciitis and 
lumbar spine arthritis or right torn 
meniscus is found, the examiner should 
opine as to whether the Veteran's current 
left foot plantar fasciitis is related to 
military service or any event that 
occurred therein.  

If the examiner must resort to 
speculation to answer any questions, he 
or she should so indicate and explain why 
it would be speculative to respond.  The 
examiner is also requested to provide a 
rationale for any opinion expressed.

4.  Following completion of the 
development set forth in paragraphs 1 & 
2, the RO should read all medical 
opinions obtained to ensure that the 
remand directives have been 
accomplished, and should return the 
case to the examiner(s) if all 
questions posed are not answered.  

5.  The RO should then readjudicate the 
claims for entitlement to service 
connection.  If any benefit sought is not 
granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2009).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


